Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 1 of 23 PageID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
GLOVER CONSTRUCTION CoO., INC.
d/b/a GLOVER CONSTRUCTION
CORPORATION OF NORTH CAROLINA,
a North Carolina corporation
Plaintiff,
VS. CASE NO. 3:21-cv-802
THE CITY OF JACKSONVILLE, a municipal
corporation in Duval County, Florida and
THE CHEMOURS COMPANY TT, LLC,
A Delaware Limited Liability Company

Defendants.

COMPLAINT
Plaintiff, GLOVER CONSTRUCTION CO., INC., by its undersigned
attorneys sues Defendants, THE CITY OF JACKSONVILLE and THE CHEMOURS
COMPANY TT, LLC, as follows:
The Parties
1. GLOVER CONSTRUCTION CO., INC. d/b/a GLOVER CONSTRUCTION
CORPORATION OF NORTH CAROLINA (Plaintiff or Glover) is a North Carolina
corporation with its principal place of business located in Pleasant Hill, North
Carolina.
2. Defendant, THE CITY OF JACKSONVILLE (“City” or “COJ”) is a municipal

corporation located in Duval County, Florida.
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 2 of 23 PagelD 2

3. Defendant, THE CHEMOURS COMPANY FC, LLC (“Chemours”), the
successor by merger to The Chemours Company TT, LLC, is a Delaware Limited
Liability Company with its principal place of business in Wilmington, Delaware.

The Trail Ridge Landfill Expansion Project

4. At all times material hereto, COJ was the owner of the Trail Ridge Landfill
located at 5110 U.S. Highway 301 South, Duval County, Florida.

5. At a date unknown to Glover, COJ contracted with CDM SMITH INC. (CDM),
a Massachusetts corporation with its principal place of business in Boston,
Massachusetts, to provide design and other professional engineering services
required to expand the Trail Ridge Landfill by construction of Phases 6-8, Class 1
Cell Expansion (the “Project”).

6. At all times material hereto, CDM was registered and authorized to provide
professional engineering services in the state of Florida, FL COA No. EB-0000020

7. At all times material hereto, ENGLAND-THIMS & MILLER, INC. (ETM) (not
a party), was registered and authorized to provide professional engineering
services in the state of Florida, FL COA No. 2584.

8. At a date unknown to Glover, COJ contracted with ETM to provide
professional engineering services for use in permitting the Project.

9. In February 2013, CDM issued a Regional Surface Water Model Final Report
to COJ for use in permitting the Project.

10. In February 2013, ETM issued Trail Ridge Landfill Phase 6-8 Drainage

Calculations to COJ for use in permitting the Project.
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 3 of 23 PagelD 3

11. In April 2013, based on “Hydrologic and Hydraulic Modeling” performed
by CDM, ETM prepared design drawings, including design of a Stormwater
Management System, for use in permitting the Project (the “Permit Plans”). The
Permit Plans were only 30% complete and not for use in construction of the
Project.

12. CDM’s “Hydrologic and Hydraulic Modeling” relied upon by ETM in
preparing the Permit Plans identified peak overland water flow onto and across the
Project site which was used to determine the size of the Stormwater Management
System.

13. The CDM Regional Surface Water Model Final Report, and the Drainage
Calculations and Permit Plans prepared by ETM (collectively, the “Permit
Documents”) were provided to the Florida Department of Environmental
Protection (FDEP) to obtain a permit authorizing construction of the Project.

14. The Permit Plans at Sheet 12 specified the construction of inlet flumes at
wetlands on the west boundary of the Project (the “Wetlands Inlet Flumes”). The
Wetlands Inlet Flumes sloped from the existing grade at the western Project
boundary to the bottom of the Interceptor Ditch in order to control the flow of
stormwater from adjacent property west of the Project site into the Interceptor
Ditch. The design intent was to protect the Interceptor Ditch from overland

stormwater flow and to facilitate the natural drainage patterns of offsite water

 

' The Stormwater Management System design provided in the Permit Plans included Wetlands Inlet Flumes,
Interceptor Ditch, Perimeter Ditch and Interior Diversion Ditches (collectively the “Stormwater Management
System”) which were intended to be interdependent and function together to manage the flow of stormwater onto,
across and off the Project site.

3
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 4 of 23 PagelD 4

across the Project. The Permit Plans called for the Wetlands Inlet Flumes to be
reinforced with a “Fabriform” material to prevent the energy of offsite water flow
from undermining the Interceptor Ditch.

15. In December 2013, the FDEP issued Permit No. 16-307659-002-EI (the
“Permit”) authorizing construction of the Project in accordance with the terms,
conditions and attachments contained in the Permit and Permit Documents
including, inter alia, the Permit Plans.

16. After the Permit was issued, CDM prepared final construction drawings for
use in soliciting bids and construction of the Project (the “Construction
Drawings”).

17. In preparing the Construction Drawings, CDM relied upon its Hydrologic
and Hydraulic Modeling which it failed to update to identify the increased
stormwater flow onto the Project site that it should have expected to occur because
an adjacent landowner had cleared the upland forest adjacent to the wetlands at
inlet flumes “F” and “G.”

18. The Construction Drawings revised the design of the Wetlands Inlet Flumes
intended to protect the Interceptor Ditch from that shown in the Permit Plans. A
less robust permeable plastic fiber mat was substituted for the originally specified
non-permeable “Fabriform.” The slope of the Wetlands Inlet Flume was revised to
terminate below the top edge of the Interceptor Ditch, rather than at the bottom of

the ditch. The revised design allowed offsite stormwater to permeate through the
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 5 of 23 PagelD 5

fiber mat and flow under the top edge of the concrete ditch panel, undermining the
Interceptor Ditch.

19. COJ issued BID No. CP-007-15, including, inter alia, an Invitation to Bid,
Instructions to Bidders, a contract form, General Conditions, Specifications and
the Construction Drawings, to solicit competitive bids from qualified contractors
for construction of the Project (the “Solicitation”).

20. Glover responded to the Solicitation and was the successful low bidder. In
May 2015, COJ awarded a contract to Glover for construction of the Project in
accordance with the Construction Drawings prepared by CDM (the “Construction
Contract”). A true and correct copy of the Construction Contract is attached as
Exhibit A.

21. COJ amended its contract with CDM by change orders which required that
CDM provide professional services for contract administration and supervision of
Glover’s construction of the Project.

Glover’s Damaged Work

22. In September 2016 Hurricane Hermine impacted the Project site and
surrounding lands. Offsite stormwater known to historically flow from the west
across the Project site undermined the west Interceptor Ditch causing the concrete
ditch panels to crack and heave and flowed across the Project site causing extensive
damage to Glover’s work, including, inter alia, the north Interceptor Ditch and

related storm water improvements.
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 6 of 23 PagelD 6

23. At the time Hurricane Hermine impacted the Project, Glover had
substantially completed work on the Interceptor Ditch, thus, it should have
functioned as intended.

24. On September 12, 2016, Glover submitted Change Order Request Number
3 (COR No. 3) to COJ requesting additional compensation for the cost to restore
its work to the previous level of completion following Hurricane Hermine.

25. On September 16, 2016, CDM, on behalf of COJ, denied Glover’s COR No. 3
referencing the Construction Contract which authorized an extension of the
Contract Time for delays caused by acts of God and extreme weather, including
Hurricanes, but noting that the Contractor was not entitled to additional
compensation for excusable delays and had assumed responsibility for all risk of
damage and destruction to its completed work in progress until the work was fully
completed and accepted by COJ. CDM also acknowledged that Glover may request
a time extension for the time required to restore the damaged work to its previous
level of completion, and an increase in the Contract Amount for costs associated
with emergency actions taken to protect the work prior to the Hurricane. 2

26. In October 2016, Hurricane Matthew impacted the Project site and
surrounding lands causing additional damage to Glover’s work, similar to the

damage which resulted from Hurricane Hermine.

 

? In its letter denying Glover’s COR No. 3 CDM cited the Construction Contract, General Condition §§ 20.6.3, 20.8.1,
20.8.4, 20.8.5, 20.32.1, 20.32.3, 20.32.4 & 20.32.5. Note: The General Conditions do not appear to include § 20.8.5.

6
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 7 of 23 PagelD 7

27. After Hurricane Matthew impacted the Project, Glover resubmitted COR
No. 3 to COJ urging that significant damage to completed, fully stabilized work was
the result of COJ’s sequencing of work related to storm water control. Prior to
Hurricanes Hermine and Matthew, Glover had performed significant sequence
three work at its own expense to establish better site drainage and to capture storm
water runoff. Glover again requested compensation for the cost to repair its
damaged work as required to return it to the previous level of completion.

28. By letter dated December 15, 2016, CDM, on behalf of COJ, again denied
Glover’s COR #3 explaining that Glover was responsible for protecting its
completed work from damage, that COJ’s sequencing of the work did not excuse
Glover from “... provide[ing] proper facilities and take[ing] all precautions to
assume the entire cost for protecting the work from weather conditions and for
handling all storm, flood, ground water.... that may be encountered during the
performance of the contract,” and that the Construction Contract placed the risk
of natural disaster on Glover until the work has been completed and accepted by
COJ.3 COJ and CDM also contended that stabilization measures such as “grassing”
and “vegetation” should have been installed.

29. Prior to Hurricanes Hermine and Matthew, Glover spent five (5) days to
prepare the site for the approaching storms which included, inter alia, the
construction of three berms, matting the slopes of the ditch, and digging a new

ditch.

 

3 CDM cited the Construction Contract, General Conditions §§ 20.32.3 and 20.32.4.
7
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 8 of 23 PagelD 8

30. Subsequent to CDM/COJ’s rejection of COR No. 3, Glover directed its
Jacksonville Small Emerging Business (JSEB) subcontractor responsible for
construction of the concrete ditches, Onas Corporation (Onas), to repair the
damaged concrete ditches and perform other recovery efforts within its scope of
work, consistent with CDM/COJ’s direction to Glover.

31. Onas contended that the damage to its completed work during Hurricane
Hermine was caused by design issues and that no protective measures could have
prevented the damage to the completed work. Onas declined to perform the
repairs but continued to perform other aspects of its base work other than the
repairs. By March 15, 2017 Onas had stopped all work.

32. On March 3, 2017 Glover requested COJ’s authorization to replace Onas
with a non-JSEB subcontractor as by this time Glover had satisfied its contractual
JSEB utilization goal. However, COJ did not authorize Glover to terminate and
replace Onas until May 18, 2017, upon which Glover contracted with Morris Carter
Concrete, who mobilized to perform the concrete ditch repair work on May 31,
2017. COJ’s refusal to allow Glover to terminate Onas and retain a substitute
subcontractor to perform the repair work actively interfered with and delayed the
Project completion from March 16 to May 18, 2017.

33. The Project site and surrounding lands were impacted by Hurricane Irma
in September 2017. Offsite stormwater from adjacent property west of the Project

site flowed onto and across the Project site and undermined the Wetlands Inlet
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 9 of 23 PagelID 9

Flumes and the Interceptor Ditch, and flowed across the Project site causing
significant destruction and damage to Glover’s work.

34. In advance of Hurricane Irma, Glover spent four (4) days, September 6-9
2017, to prepare and protect the site and completed work from the approaching
storm by, inter alia, building additional berms to protect the work from the
stormwater flow. Unfortunately, these efforts proved unsuccessful as Hurricane
Irma caused significant damage to the completed work at the Project similar to
that experienced during Hurricanes Hermine and Matthew.

CDM Revised Its Design to Control Stormwater and Prevent Future

Drainage

35. Subsequent to Hurricane Irma, CDM revised the design of the Wetlands
Inlet Flumes, Interceptor Ditch and the Pond B Flume in order to withstand and
control the flow of stormwater onto and across the Project site. These design
changes included, but were not limited to, inter alia:

(a)The Wetlands Inlet Flumes between the Interceptor Ditch and the west
Project boundary were constructed of concrete, rather than permeable
plastic fiber mat;

(b) The perimeter edges of the new concrete Wetlands Inlet Flumes were
armored with rip rap to prevent undermining of the Wetlands Inlet Flumes
and Interceptor Ditch;

(c) The Wetlands Inlet Flumes were extended to the bottom of the Interceptor

Ditch rather than terminating under the top edge of the Interceptor Ditch;
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 10 of 23 PagelD 10

(d) A drop inlet was added to address offsite overland stormwater flow from the
west between stations 157 and 158 (the “logging road”), a source of
concentrated stormwater flow which undermined the west Interceptor Ditch
during Hurricane Irma;

(e) The flume at Pond B was redesigned to require 5” thick concrete ditch
panels, additional reinforcement, an underdrain system with weep holes and
a 12” thick layer of #57 stone with filter fabric.

36. The means and methods required for construction of the Interceptor Ditch
made it impossible to install the fiber mat at the Wetlands Inlet Flumes until the
construction of the Interceptor Ditch had been completed; otherwise, prematurely
installed fiber mat would be destroyed during construction of the Interceptor
Ditch, and ineffective. Likewise, specified stabilization measures such as “grassing”
and “vegetation” were not adequate to protect the Wetlands Inlet Flumes and
Interceptor Ditch from the offsite stormwater. Also, like the fiber mat, the
“grassing” and “vegetation” could not be installed until construction of the
Interceptor Ditch had been completed. CDM’s design changes resolved these
flaws.

37. Glover substantially completed the work on April 27, 2019.

38. COJ recognized substantial completion and accepted the work on August
19, 2019.

39. On December 9, 2019, Glover provided COJ with a Notice of Claim.

10
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 11 of 23 PagelD 11

Count I — Breach of Contract (COJ)

40. This is an action for breach of contract against Defendant, THE CITY OF
JACKSONVILLE, with damages in excess of $75,000 exclusive of prejudgment
interest and costs.

41. Plaintiff realleges paragraphs 1, 2 and 4-39, above.

42. On or about November 19, 2015, Glover and COJ agreed to Change Order
No. 1, which amended the Construction Contract, adding $251,179 to the Contract
Amount, revised the Completion Date for Sequence One to February 24, 2016 and
added an additional eight (8) days to the Contract Time as a result of excessive rain
in August 2015.

43. On or about September 27, 2016, COJ and Glover agreed to Change Order
No. 2, which amended the Construction Contract adding $756,371 to the Contract
Amount, revised the construction Completion Date for Sequence One to March 2,
2016 and for Phase 6 to March 9, 2016, and added seven (7) days to the Contract
Time for Sequence One due to excessive rain in November 2015, February 2016,
and April 2016. Although Change Order No. 2 added new work it did not include
any agreement for additional time to complete the new work which COJ and Glover
agreed would be determined at a future date by the following handwritten

addendum:

In addition to the seven rain days added to the construction
completion date, there is also additional time involved in performing
specific items on this Change Order which will extend the cell
completion date beyond March 2, 2016. All parties have agreed to
address this at a later date if required. Currently, existing landfill
operation has not been impacted. If completion of the new cell is

11
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 12 of 23 PagelID 12

performed prior to the detrimental impact to the current landfill
operation, a determination of the additional] time will not be required
as long as liquidated damages are not assessed.

44. On or about January 30, 2018, COJ and Glover agreed to Change Order No.
3 which amended the Construction Contract adding $42,242 to the Contract
Amount and revised the construction Completion Date for Sequence Three to July
2, 2017.

45.The approved Contract Amount through Change Order No. 3 was
$29,283,582, of which $4,987.50 has not been invoiced pending approval of
outstanding Change Order Requests+ and remains unpaid.

46. COJ owed Glover a duty to provide Glover with Construction Drawings for
use in construction of the Project that were constructible, and which complied with
the applicable engineering standard of care as required to control overland
stormwater flow onto and across the Project site and prevent damage to Glover’s
work.

47. COJ breached the Construction Contract and its duty to Glover in that the
Construction Drawings provided by COJ for use in the construction of the Project
did not meet the engineering standard of care and included the following errors
and omissions:

(a)In preparation of the Construction Drawings, CDM did not update its

Hydrologic and Hydraulic Modeling to identify the offsite flow rate after an

adjacent landowner had cleared the upland forest adjacent to the wetlands

 

4See paragraph 51 — COR Nos. 4, 5 and 6.
12
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 13 of 23 PagelD 13

at inlet flumes “F” and G,” which had the effect of increasing the rate of
offsite stormwater flow onto the Project site;

(b) Error to change the permitted Wetlands Inlet Flume design which required
use of non-permeable “Fabriform” material for construction of the inlet
flumes and termination of the flumes at the bottom of the Interceptor Ditch
to a less robust design utilizing a permeable fibermat in lieu of “Fabriform”
and terminating the flumes below the top edge of the Interceptor Ditch. The
permitted design would have functioned properly and prevented the damage
that occurred in the area of the Wetlands Inlet Flumes due to CDM’s changes
to the Permit design in the Construction Documents;

(c) Omission to design the Wetlands Inlet Flumes in such a way that they could
not handle the energy of concentrated stormwater flow, leading to
undermining of the fibermat and Interceptor Ditch;

(d) Error to design the turndown edges of the Interceptor Ditch in such a way
that installing the fibermat under the top edge of the Interceptor Ditch was
impossible due to means and methods required to construct the Interceptor
Ditch that would have destroyed any installed fibermat;

(e)Error to require that additional fibermat be installed at undermined
locations along the Interceptor Ditch, because the detail was impossible to
build and was defective in that the elevation of the fibermat was below the
top edge of the Interceptor Ditch, which diverted runoff under the concrete

ditch panels. This increased ground water pressure under the Interceptor

13
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 14 of 23 PagelD 14

Ditch and lifted up, displaced and broke the concrete ditch panels, requiring
that the panels be replaced;

(f) Error to design permeable fibermat Wetlands Inlet Flumes below the top
edge of the Interceptor Ditch, creating a dam and diverting stormwater flow
under the concrete ditch panels. The energy of the diverted stormwater flow
lifted up, displaced and broke the panels requiring that the panels be
replaced;

(g) Error to design the concrete ditch panels at the Pond B Flume in a manner
that did not resist water pressure of the surrounding soil. The concrete ditch
panels were not sufficient to resist the water pressure and cracked requiring
replacement;

(h) Error in the design sequencing (i.e., failure to coordinate the construction
of Interior Diversion Ditches, the Perimeter Ditch and other stormwater
diversion structures with the construction of the Interceptor Ditches). The
Interceptor Ditch was not designed to control stormwater flow from the
interior of the site and uncontrolled stormwater flowed across the Project
site undermining the Interceptor Ditch from the inside resulting in
significant damage to Glover’s work;

(i) Omission by failure to provide for control of overland stormwater flow down
the logging road between stations 157 and 158, a source of concentrated flow

which undermined the Interceptor Ditch. The design should have provided

14
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 15 of 23 PagelD 15

for control of the concentrated offsite stormwater to prevent damage to the
Interceptor Ditch;

(j) Error in failing to act on patent design defects once the defects were brought
to CDM’s attention. Glover and its subcontractor (Onas) identified problems
with controlling overland stormwater flow, but CDM did nothing to respond
to those concerns until it redesigned the Wetlands Inlet Flumes and Pond B
Flume after Hurricane Irma. CDM’s failure to timely respond caused or
contributed to the site being exposed to uncontrolled overland stormwater
flow which damaged the concrete ditch panels, which then needed to be
replaced.

48. As a result of the foregoing errors and omissions, CDM’s Project design, as
depicted in the Construction Drawings provided by COJ, was not constructible nor
adequate to protect the completed work from damage due to the anticipated offsite
overland stormwater flow and did not facilitate drainage of offsite water across the
Project.

49. Glover suffered substantial damage as a result of the design errors and
omissions in the Construction Drawings provided by COJ. The uncontrolled offsite
stormwater undermined and damaged Glover’s completed Stormwater
Management System work. Glover incurred substantial additional costs to repair
and replace its damaged work, and completion of the Project was significantly
delayed resulting in additional unanticipated overhead expense as a result of the

defective design.

15
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 16 of 23 PagelD 16

50. In June and July of 2018, CDM issued a revised design for use in repairing

the damaged work and completion of the Project.

51. On March 30, 2020, Glover submitted Change Order Requests Nos. 4, 5 and

6 (COR Nos. 4, 5 and 6):

(a) COR No. 4 requested an extension of 367 days to the Contract Time and
additional compensation in the amount of $74,269.78. The time extension
related to delays caused by Hurricanes Hermine, Matthew and Irma, the
time required to restore the work to its previous level of completion after
each storm, and the time required for Glover to prepare for the storms. The
additional compensation requested related to new work performed in
advance of each of the storms to prevent damage to the work;

(b) COR No. 5 requested a 105 day extension of the Contract Time and
additional compensation in the amount of $247,635.92 as a result of
additional work added to Project by field orders, designer clarifications and
written directives issued by CDM on behalf of COJ, as authorized by the
Construction Contract;

(c) COR No. 6 requested a 268 day extension of the Contract Time for delays
suffered as a result of COJ’s active interference by its failure to allow Glover
to terminate Onas when Onas refused to perform work necessary to repair
the damage caused by Hurricanes Hermine and Matthew and to complete

its scope of work.

16
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 17 of 23 PagelD 17

COR Nos. 4, 5, and 6 cumulatively seek a 740 day extension of the Contract Time
to July 12, 2019 and additional compensation of $321,905.70, increasing the
Contract Amount to $29,605,487.70.

52. On June 20, 2020, Glover submitted its Claim For Equitable Adjustment of
the Contract Amount for the costs incurred to repair damaged work necessary to
recover the state of completion attained prior to Hurricanes Hermine, Mathew and
Irma, as a consequence of the defective design provide by COJ.

53. COJ breached the Construction Contract by its failure to approve or
otherwise take any action on Glover’s COR Nos. 4, 5, or 6 and its Claim For
Equitable Adjustment of the Contract Amount.

54. On March 30, 2020, Glover delivered its Pay Application No. 47 to COJ and
CDM in the amount of $1,325,346.17. By email sent April 16, 2020, CDM provided
Glover’s Pay Application No. 47 to COJ and advised that the Pay Application was
“,.. complete and correct.” Under Florida law, COJ was required to pay Glover’s
Pay Application No. 47 by May 21, 2020, 25 business days after COJ received the
approved invoice from CDM on April 16, 2020, unless COJ timely rejected the Pay
Application in writing, specifying the deficiency and corrective action required. 5

55. COJ did not timely reject Glover’s Pay Application No. 47 and payment was

not made until September 21, 2020, four (4) months late. COJ is indebted to

 

5 See F.S. §§218.735(1)(a), 218.735(2), 218.735(9), 218.74(1)
17
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 18 of 23 PagelD 18

Glover for interest on Pay Application No. 47 in the amount of $53,013.84
($1,325,346.17 x 1% = 13,253.46 x 4 months, May 21- September 21, 2020). ©

56. On August 19, 2021 COJ waived §20.49.11 of the Construction Contract
requiring that all claims between Glover and COJ be submitted to the City
Construction Dispute Review Board as a condition precedent to bringing any
action in a court of competent jurisdiction. All other conditions precedent to this
action have been performed or occurred.

WHEREFORE, Plaintiff, GLOVER CONSTRUCTION CO., INC., demands
judgment for damages against Defendant, THE CITY OF JACKSONVILLE,
together with an award of prejudgment interest, costs and such other and further

relief as the Court may deem meet and proper.

Count II — Breach of Implied Covenants (COJ)

57. This is an action for breach of implied covenants and conditions of a written
contract against Defendant, THE CITY OF JACKSONVILLE, with damages in
excess of $75,000, exclusive of prejudgment interest and costs.

58. Plaintiff realleges paragraphs 1, 2, 4-39, 42-52, 54 and 55 above.

59. By entering into the Construction Contract with Glover COJ agreed to
implied covenants and conditions within the scope of the Construction Contact
including, inter alia:

(a) An implied covenant that it would perform its obligations under the

Construction Contract in good faith;

 

6 See F.S. §218.735(9).
18
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 19 of 23 PagelD 19

(b) An implied obligation not to do anything to hinder or obstruct Glover’s
performance of its obligations required by the Construction Contract;

(c)An implied obligation not to knowingly delay unreasonably Glover’s
performance of duties assumed under the Construction Contract; and

(d)An implied obligation to furnish information which would not mislead
prospective bidders, such as Glover.

60. COJ breached the implied covenants and obligations contained with the

Construction Contract as follows:

(a)COJ provided defective Construction Drawings that did not meet the
engineering standard of care and were not adequate for construction of the
Project. Glover was misled by the CDM Construction Drawings provided by
COJ as it reasonably believed that work performed in compliance with the
Construction Drawings would be adequate for its intended purpose of
managing stormwater historically expected to flow onto, across and off the
Project site, without damage to completed work;

(b) COJ hindered, obstructed and unreasonably delayed Glover’s performance
of its contractual obligations by its refusal to allow Glover to timely
terminate its JSEB concrete subcontractor, Onas, when Onas refused and
failed to repair and complete its damaged work as directed by CDM on behalf

of COJ

(c) COJ breached its covenant of good faith and fair dealing in performance of
its obligations under the Construction Contract by its failure to:

19
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 20 of 23 PagelD 20

(i) timely recognize substantial completion and accept the work;

(ii) timely pay Glover’s Application for Payment No. 47;

(iii) timely review and approve or take action on Glover’s COR Nos.
4, 5 and 6; and

(iv) timely authorize Change Orders to equitably adjust the
Contract Amount for increased costs incurred to repair and
complete the work, including the cost to comply with revised
design directives, once the errors and omissions in CDM’s
Construction Drawings were known, recognized and
discovered.

61. Glover has been damaged by COJ’s breach of the implied covenants and
conditions within the scope of the Construction Contract.

62. On August 19, 2021 COJ waived §20.49.11 of the Construction Contract
requiring that all claims between Glover and COJ be submitted to the City
Construction Dispute Review Board as a condition precedent to bringing any
action in a court of competent jurisdiction. All other conditions precedent to this
action have been performed or occurred.

WHEREFORE, Plaintiff, GLOVER CONSTRUCTION CO., INC., demands
judgment for damages against Defendant, THE CITY OF JACKSONVILLE,
together with an award of prejudgment interest, costs and such other and further

relief as the Court may deem meet and proper.

20
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 21 of 23 PageID 21

Count III— (Chemours)

63. This is an action against the Chemours Company, FC, LLC with damages
in excess of $75,000 exclusive of prejudgment interest and costs.

64. Plaintiff realleges paragraphs 1, 3-16, 19, 20 and 33 above.

65. At all times material hereto, Chemours owned the upland property directly
adjacent to and west of the Project site on which it has conducted mining
operations.

66. The natural flow of surface water from the Chemours’ property was east
and north onto the Project site.

67. In furtherance of its mining operations on its property adjacent to the
Project Site Chemours constructed a storm water management system including
storm water treatment polishing and discharge ponds in which Chemours
accumulated and stored large quantities of water.

68. In September of 2017, contemporaneous with Hurricane Irma, the storm
water treatment ponds maintained by Chemours identified as D-011, as shown on
the map attached as Exhibit B, discharged large quantities of water which
flowed east and north across the Chemours property and onto the Project site
causing significant damage to the Interceptor Ditch and other work performed by
Glover.

69. Chemours’ use and operation of the storm management system and storm
water treatment ponds on its property was unreasonable where it resulted in the

discharge of a large quantity of water from ponds D-o11 which flowed onto the

21
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 22 of 23 PageID 22

Project site causing extensive damage to the Interceptor Ditch and other work
performed by Glover.

70. Glover has been damaged by Chemours’ unreasonable conduct in the use
and operation of the storm water management system and storm water treatment
ponds D-011, including, inter alia, the cost to repair and reconstruct its damaged
work, labor inefficiencies, delays, extended and unanticipated overhead and
general conditions costs.

WHEREFORE, Plaintiff, GLOVER CONSTRUCTION CO., INC., demands
judgment for damages against Defendant, CHEMOURS COMPANY, FC, LLC,
together with an award of prejudgment interest, costs and such other and further
relief as the Court may deem meet and proper.

Dated this _/ 4 aay of August 2021.

  

/
|

\ 4
AdamG. Adams, III
Florida Bar No. 370738
1522 Oak Street
Jacksonville, FL 32204
Telephone (904) 256-4112
service@agadamslaw.com
lep@agadamslaw.com
janell@agadamslaw.com

 

and

Vandeventer Black LLP
Anthony J. Mazzeo
Florida Bar No. 0114650

22
Case 3:21-cv-00802-TJC-PDB Document1 Filed 08/19/21 Page 23 of 23 PageID 23

23

101 W. Main St.,

500 World Trade Center

Norfolk, VA 23510
amazzeo@vanblacklaw.com
Attorneys for Plaintiff Glover
Construction Co., Inc. d/b/a Glover
Construction Corporation of North
Carolina
